DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               PETER M. HAVER and GALINA HAVER,
                          Appellants,

                                    v.

                          BENJAMIN BLACK,
                              Appellee.

                              No. 4D22-1548

                           [October 20, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562021CA000779.

  Peter M. Haver, Crawfordville, for appellants.

  Benjamin Black, Fort Pierce, pro se.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.